Citation Nr: 9908596	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-06 498	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for emphysema.  

2.  Entitlement to service connection for peripheral vascular 
disease, including phlebitis, secondary to service-connected 
right lower extremity injury residuals.  

3.  Entitlement to service connection for depression 
secondary to service-connected disabilities.  

4. Entitlement to service connection for chronic ear 
infections.  

5.  Entitlement to restoration of a 40 percent rating for 
bilateral hearing loss.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant, his wife


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from November 1944 to August 
1946 (first period of service) and from September 1949 to 
December 1969 (second period of service).  

This appeals arises from August 1994 and later RO decisions 
that denied the claims listed on the first page of this 
decision.  In a November 1994 rating decision, the RO reduced 
the rating for service-connected bilateral hearing loss from 
40 percent to 10 percent.  In a November 1995 rating 
decision, the RO increased the rating to 20 percent.  This 
case was remanded by the Board of Veterans' Appeals (Board) 
in December 1996.  Subsequent to the remand, the veteran has 
appealed RO denials of service connection for emphysema, for 
peripheral vascular disease, including phlebitis, secondary 
to service-connected right lower extremity injury residuals, 
for depression secondary to service connected disabilities, 
and denial of a total disability rating based on individual 
unemployability due to service-connected disabilities.  The 
claims for service connection for emphysema, secondary 
service connection for peripheral vascular disease of the 
right leg, and secondary service connection for depression 
were denied as not well grounded.  In a July 1998 rating 
decision, the RO increased the rating for bilateral hearing 
loss to 30 percent.  

The claims for service connection for chronic ear infections, 
restoration of a 40 percent rating for bilateral hearing 
loss, and a total disability rating based on individual 
unemployability due to service-connected disabilities are 
addressed in a remand which follows this decision.  

A December 1980 RO rating decision denied service connection 
for a psychiatric disability and the veteran was notified of 
this determination in the same month.  He did not submit a 
timely appeal.  A December 1986 Board decision denied service 
connection for bronchitis.  The denial of the claims for 
service connection for a psychiatric disability and a 
respiratory disorder are final, but will be reopened and 
considered on a de novo basis if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104,7105 (West 1991 & Supp. 
1998).  Since the December 1980 RO rating decision, service 
connection has been granted for additional disabilities and 
additional service medical records have been received 
subsequent to the December 1986 Board decision.  Under the 
circumstances in this case, the Board will consider the 
issues of service connection for emphysema and secondary 
service connection for depression on a de novo basis.

FINDINGS OF FACT

1.  There is no competent (medical) evidence relating 
emphysema, first found long after service, to an incident of 
service or to a service-connected disability.  

2.  There is no competent (medical) evidence relating a 
vascular disease of the right lower extremity, including 
phlebitis, found long after service to an incident of service 
or to a service-connected disability.

3.  There is no competent (medical) evidence that the veteran 
currently has depression.  


CONCLUSIONS OF LAW

1.  The claim for service connection for emphysema is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for peripheral vascular 
disease, including phlebitis, secondary to service-connected 
right lower extremity injury residuals is not well grounded.  
 38 U.S.C.A. § 5107 (West 1991).  

3.  The claim for service connection for depression secondary 
to service-connected disabilities is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

As a preliminary matter, the Board notes that, subsequent to 
the December 1996 remand, additional service medical records 
covering the veteran's first period of service were 
associated with the claims folder.  References to service 
medical records include records covering the first period of 
service.  

The service medical records show that the veteran complained 
of nervousness in March 1955.  He was treated for an upper 
respiratory infection in March 1961.  In August 1963, he 
complained of shortness of breath, slight dyspnea and 
fatigue.  In November 1963, he was treated for a cough and 
sore throat.  The examiner noted occasional wheezing, without 
rales, and the impression was bronchitis.  In August 1965, 
the veteran was hospitalized with a right knee contusion 
sustained when he struck his knee on a tank turret the 
previous month.  The diagnosis was lateral collateral right 
knee ligament sprain.  In August 1967, he complained of 
fatigue, a lack of energy, and feeling tense.  He was treated 
for an upper respiratory infection and nervousness in October 
1969.  Diagnoses included acute, exudative pharyngitis.  

On February 1977 VA examination, he reported swelling in his 
legs and diagnoses included residuals of injuries to both 
lower extremities and mild chronic bronchitis.  

In a March 1985 written statement, the veteran asserted that 
he had a respiratory disorder which began in service, and was 
manifested by shortness of breath, an inability to ambulate 
rapidly, and extreme breathing difficulty when he was 
nervous.  He received treatment at a United States Army 
medical facility in Germany after his separation from 
service.  In a May 1985 statement, the veteran indicated that 
he developed a respiratory problem during service, in 
approximately 1962, and that he was treated for complaints of 
shortness of breath in 1963.  

Subsequent to a March 1986 Board remand, records dating from 
January 1970 to January 1976, and reflecting post-service 
medical treatment of the veteran at a United States Army 
dispensary at Baumholder, West Germany, were associated with 
the claims folder.  A January 1970 medical evaluation 
included an impression of anxiety.  In July 1971, the veteran 
was treated for a low grade fever and the impression was 
bronchitis.  In December 1975, he reported a history of 
nausea, sore throat and a loss of appetite over four days.  
The assessments included pharyngitis, which was thought to be 
viral.  In January 1976, a tuberculosis tine test was 
negative for abnormalities, and the assessment was mild 
chronic obstructive pulmonary disease (COPD).  January 1976 
chest x-rays showed bilateral apical pleural thickening; the 
lung zones were otherwise clear.  The impression was negative 
for active cardiopulmonary disease.  

In a July 1986 letter, the veteran's wife stated that, she 
had known him while he was still on active duty and that, 
after his separation from service, medication was prescribed 
for his nerves and bronchitis.  He underwent surgery for pain 
in his lower extremities and medical testing disclosed 
vascular disease in both extremities.  

In an August 1986 statement, the veteran asserted that he had 
a respiratory disorder which has been diagnosed under several 
different names and began during service.  

VA records of medical treatment of the veteran, dating from 
April 1986 to August 1987, include an April 1986 VA hospital 
discharge summary.  On hospital admission, the veteran 
complained of increased claudication, particularly in the 
left calf, when walking half a block.  He had rest pain in 
his left foot.  Physical examination was within normal 
limits, except for decreased pulses.  An arteriogram was 
performed in April 1986.  The conclusion was that there was 
prominent peripheral vascular disease, with total occlusion 
of the left external iliac artery.  A right femoral to left 
femoral bypass was performed in April 1986.  

On VA examination in April 1989, the veteran stated that he 
could not support himself on his right leg.  His right knee 
swelled once a month and when this happened, he was "laid 
up" for several days at a time.  He had to be careful to 
avoid knee swelling and when it occurred, he discontinued all 
activity to prevent further swelling.  The knee gave out on 
him spontaneously, about six times a month, while walking or 
descending stairs.  He reported falling four to five times a 
year.  He used his cane and grasped railings to prevent more 
frequent falls.  X-rays of the right knee were within normal 
limits.  On VA examination in August 1989, the veteran's 
complaints included bronchitis with a cough, and a lower 
extremity vascular disorder, which permitted only minimal 
walking.  

On VA examination in March 1992, the veteran complained of 
episodic, but daily right knee pain, with swelling three or 
four times a week.  There was little change in right knee 
symptoms over the previous several years.  The examiner 
indicated that the veteran's walking distance could not be 
determined due to his concomitant peripheral vascular 
disease.  Impressions included residual injury to the right 
lower extremity.  The examination report did not contain a 
medical opinion relating the peripheral vascular disease to 
service or a service-connected disability, including right 
lower extremity injury residuals.  

In a December 1992 letter to the RO, Kenneth J. Baker, D.O., 
enclosed a copy of a May 1992 evaluation of the veteran, 
which included an assessment of anxiety.  

A March 1992 VA chest x-ray showed that minimal atelectasis 
had developed at the lung base on the left.  There was stable 
scarring in the right upper lobe and at the lung apices.  The 
lungs were otherwise clear.  The impression was minimal left 
lung base atelectasis.  

On VA orthopedic examination in February 1993, the veteran 
described a long-standing problem with right knee pain.  He 
reported having had two motor vehicle accidents as a result 
of his knee popping and giving way while he was applying 
brakes.  The impression was mild right knee arthritis.  

Records of VA medical treatment of the veteran, dating from 
December 1993 to June 1994, include his reported history of 
peripheral vascular disease and COPD.  

Records of medical treatment of the veteran at the Martin's 
Point Health Care Center, dating from March to June 1993, 
include a March 1993 note, in which Jeffrey J. Holmstrom, 
D.O., asked the veteran to consider quitting smoking because 
he had sequelae of COPD.  This was evidenced by his prolonged 
expiratory phase on breath sounds bilaterally and low grade 
skin changes in the facial region.  In a June 1993 
evaluation, the veteran gave a history which included 
peripheral vascular disease.  He had undergone a vascular 
bypass from his right femoral area to his left femoral area 
to help re-vascularize his left leg.  His lungs were clear to 
all fields, but the expiratory phase was greatly extended.  
No wheezes or rhonchi were noted.  His extremities were warm 
and well profused, although the left dorsalis pedis was 
somewhat diminished as compared with the right.  Vascular 
examination revealed intact carotids without bruits and it 
was noted that there was no orthostasis bilaterally.  The 
assessment was evidence of peripheral vascular disease, as 
indicated by the need for bypass surgery.  He was currently 
stable.  The examiner admonished the veteran for his heavy 
tobacco use and opined that this would accentuate his 
peripheral vascular disease.  

On August 1997 VA examination, there was adequate air entry 
in the lungs, with no wheezes or rales heard.  The right knee 
showed no external appearance of inflammation, but 
demonstrated normal contour, without swelling, tenderness, 
redness, or limitation of motion.  There was mild tenderness 
in the posterior aspect.  The quadriceps bulk was normal and 
the extremities appeared pink and warm, but the deep dorsalis 
pedis pulses were difficult to palpate.  The assessments 
included peripheral vascular disease and emphysema.  

Records of medical treatment of the veteran at Redington 
Fairview General Hospital, dating from October 1995 to March 
1998, include an October 1995 medical report of complaints of 
right leg pain.  The assessment was probable right sciatica.  
An October 1995 Doppler ultrasound evaluation of the 
veteran's right lower extremity showed flow and 
compressibility throughout the deep venous system.  No 
evidence of thrombus was identified and the impression was no 
Doppler evidence of deep vein thrombosis.  

Service connection has been awarded for bilateral hearing 
loss, hiatal hernia with ulcer disease, right lower extremity 
injury residuals, right eleventh rib fracture residuals, and 
tinnitus.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A person who submits a claim for 
benefits under a law administered by VA shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial tribunal that the claim is well-grounded.  
VA shall assist such a claimant in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  If he has not 
presented evidence of a well-grounded claim, his appeal must 
fail as to that claim, and there is no duty to assist him 
further in the development of his claim because such 
development would be futile.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Emphysema

Service medical records show that the veteran was treated for 
shortness of breath in August 1963, bronchitis was diagnosed 
in November 1963, and an upper respiratory infection and 
acute, exudative pharyngitis were diagnosed in October 1969.  
Post-service, he was treated at the Army dispensary in 
Baumholder for bronchitis in July 1971 and pharyngitis in 
December 1975.  Martin's Point Health Care Center records 
show that a health care provider noted sequelae of COPD in 
March 1993.  Emphysema was first diagnosed on August 1997 VA 
examination, many years after service.  

The veteran contends that he has emphysema, which began in 
service.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that laypersons are not 
competent to offer medical opinions.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Therefore, the veteran is not competent to 
offer a diagnosis of emphysema or to opine as to its 
causation.  The only competent evidence of a this disorder is 
the diagnosis of emphysema reported on August 1997 VA 
examination, and no medical opinion relates the onset of 
emphysema to service.  As no competent (medical) evidence 
relates the onset of emphysema to service, the nexus element 
required for a well-grounded claim is not present.  
Therefore, the claim of service connection for emphysema is 
not plausible and it is denied as not well-grounded.  


Peripheral Vascular Disease, including Phlebitis, Secondary 
to
Service-Connected Right Lower Extremity Injury Residuals

The veteran is currently service-connected for residuals of a 
right lower extremity injury, specifically, a right knee 
contusion.  He and his wife testified, and the medical 
evidence confirms, that he underwent right femoral to left 
femoral bypass surgery in April 1986 to treat peripheral 
vascular disease.  The veteran has described episodes of 
right knee swelling and giving way.  An August 1989 VA 
examination included a diagnosis of lower extremity vascular 
disorder.  On VA examination in March 1992, the examiner 
noted that the veteran's walking distance could not be 
determined due to his concomitant peripheral vascular 
disease, and an August 1997 VA examination included an 
assessment of peripheral vascular disease.  

The veteran contends that peripheral vascular disease is 
related to his service-connected right lower extremity injury 
residuals.  However, he is not competent to offer an opinion 
on a medical question such as causation.  Layno, 6 Vet. App. 
465.  Although the veteran's peripheral vascular disease is 
described together with lower extremity complaints and 
diagnoses, no competent evidence relates vascular disease to 
service-connected right lower extremity injury residuals.  
The first diagnosis of vascular disease was not recorded 
until the 1980s, many years after the veteran's right lower 
extremity injury during service in 1965.  It is noteworthy 
and undisputed that the 1986 femoral bypass surgery involved 
a bypass from the right to the left femoral area to re-
vascularize the veteran's left leg, rather than the right leg 
which was injured in service.  Additionally, the only 
competent evidence regarding causation and vascular disease 
is the opinion of the health care provider at Martin's Point 
Health Care Center that the veteran's heavy tobacco use would 
accentuate his peripheral vascular disease.  Given all of the 
foregoing, the Board concludes that there is no competent 
(medical) evidence linking a peripheral vascular disease of 
the right lower extremity, including phlebitis, first found 
many years after service, to an incident of service or to a 
service connected disability.  Hence, the claim for secondary 
service connection for this condition is not plausible, and 
it is denied as not well grounded.


Depression Secondary to Service-Connected Disabilities

Service medical records show that the veteran complained of 
nervousness in October 1969.  Post-service, a January 1970 
medical evaluation at the Army dispensary in Baumholder 
included an impression of anxiety.  The veteran's wife 
testified that he received medication for his nerves while 
living in Germany after separation from service.  A May 1992  
note from Kenneth J. Baker, D.O, included the assessment of 
anxiety.  As noted above, service connection is in effect for 
bilateral hearing loss, hiatal hernia with ulcer disease, 
right lower extremity injury residuals, right, eleventh rib 
fracture residuals, and tinnitus.  

The veteran is not competent to provide a medical diagnosis 
of depression or to opine as to the etiology of such 
disorder.  Layno, 6 Vet. App. 465.  He has submitted no 
competent (medical) evidence showing that he has depression 
and no competent evidence relates the complaints and medical 
assessments of nervousness or anxiety to the service-
connected disabilities.  Absent such evidence, the claim of 
service connection for depression secondary to service-
connected disabilities is not plausible, and it is denied as 
not well-grounded.  


ORDER

The claims for service connection for emphysema; peripheral 
vascular disease, including phlebitis, secondary to service-
connected right lower extremity injury residuals; and for 
depression secondary to service-connected disabilities are 
denied as not well grounded.  


REMAND

In Stegall v. West, No. 97-78 (U.S. Vet. App. June 26, 1998), 
the Court held that a remand by the Court or the Board 
confers on a veteran (or claimant) the right to compliance 
with the remand orders, as a matter of law, and the Secretary 
of the Department of Veterans Affairs has a concomitant duty 
to ensure compliance with the terms of a remand.  

The claim of service connection for chronic ear infections 
was addressed in the December 1996 remand.  Service medical 
records show that he was treated for right ear external 
otitis in August 1959 and bilateral otitis externa has been 
diagnosed in post-service medical examinations.  The remand 
directed that the veteran be afforded an examination by a VA 
otolaryngologist to ascertain the presence, etiology, and 
severity of any current ear infections.  The examiner was to 
furnish an opinion as to whether it was at least as likely as 
not that current ear infections had their onset in service.  

It does not appear that an August 1997 VA examination of the 
veteran was conducted by a VA otolaryngologist because the 
examination reported only general medical findings.  
Additionally, the examiner noted that the veteran's ears 
showed features of external otitis, but no opinion was 
offered as to the etiology of the disorder.  A May 1998 VA 
audiometric evaluation did not address the question of the 
existence or etiology of chronic ear infections.  As the 
instructions of the December 1996 remand have not been 
complied with, the claim of service connection for chronic 
ear infections must be remanded.  

The claim of entitlement to restoration of a 40 percent 
rating for bilateral hearing loss was also addressed in the 
December 1996 remand.  The Board directed that the veteran be 
afforded a VA audiological evaluation with audiometric 
studies to determine the current severity of his hearing 
loss.  The audiologist was to comment on any inconsistencies 
between the current audiometry and previous studies, 
specifically, those in 1993.  

On VA audiometric evaluation of the veteran in January 1993, 
speech discrimination ability was 72 percent in the right ear 
and 32 percent in the left.  On May 1998 VA audiometric 
evaluation of the veteran, speech discrimination ability was 
52 percent in the right ear and 68 percent in the left.  The 
results reported for speech discrimination ability in the May 
1998 VA evaluation are, on their face, widely different from 
those reported on VA examination five years previously.  The 
examiner did not comment on these or other differences in the 
results of the several VA audiological examinations of the 
veteran since 1993, and there is no indication that the 
examiner reviewed the claims folder as directed by the 
remand.  As the instructions of the December 1996 remand have 
not been complied with, the claim of entitlement to 
restoration of the 40 percent rating for bilateral hearing 
loss must be remanded.  

The veteran's claim of service connection for chronic ear 
infections is inextricably intertwined with his claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  

Accordingly, the claims for service connection for chronic 
ear infections, restoration of a 40 percent rating for 
bilateral hearing loss, and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities are REMANDED for the following:

1.  The RO should obtain all records of 
VA medical treatment of the veteran for 
his hearing loss and ear infections since 
August 1997.  

2.  The veteran should then be afforded a 
VA audiological evaluation with 
audiometric studies to determine the 
current severity of his hearing loss.  In 
certifying the results, the audiologist 
should comment on any inconsistencies 
between the current audiometry and 
previous studies, specifically those in 
1993.  In this regard, the veteran's 
claims folder must be available to, and 
reviewed by, the certifying audiologist.  

3.  The veteran should be afforded an 
examination by a VA otolaryngologist to 
ascertain the presence, etiology, and 
severity of any current ear infections.  
The examiner should furnish an opinion 
for the record as to whether it is at 
least as likely as not that any current 
ear infections had their onset in 
service.  The claims folder must be made 
available to (and reviewed by) the 
examining physician in conjunction with 
the examination.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  

5.  The RO should then review the 
evidence and determine whether the claims 
for service connection for chronic ear 
infections, restoration of a 40 percent 
rating for bilateral hearing loss, and a 
total disability rating based on 
individual unemployability due to 
service-connected disabilities may be 
granted.  The RO should review the issue 
of entitlement to a total disability 
rating based on individual 
unemployability due to service-connected 
disabilities in light of the pertinent 
factors discussed in Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992) and 
Moore v. Derwinski, 1 Vet. App. 356 
(1991).  If any claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case, and given a 
reasonable opportunity to respond.  

The case should then be forwarded to the Board for further 
appellate consideration.  No action is required of the 
veteran until he is notified.  

This claim must be afforded expeditious treatment  by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


